DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered but they are not persuasive. 
Generally, Examiner recommends that Applicant claim aspect of the prior art tracking methodology that is particularly changed in order to adopt the methodology to the particular vehicle tracking application desired by the Applicant.  The mere notion that Applicant wishes to apply known tracking techniques to an example content of vehicle racing does not point out novelty in the tracking techniques themselves.
Regarding the newly amended language of Claim 1, Applicant argues:  “Glier does not disclose "comparing one or more first status attributes and one or more first physical state parameters of the at least one vehicle to one or more second status attributes and one or more second physical state parameters of a second group of one or more objects of potential interest in real-time" … the attributes and parameters being compared are collected at two different time points.”
Examiner notes that (a) the claims are not specific as to the attributes and parameters to be compared and not specific to methodology for comparison, and (b) prior art indicates that comparison of substantively similar data under the substantively similar circumstances was known.  And there is no evidence on the record that 
Applicant argues:  “it is impossible that the data being compared by the comparator (analogous to the IF-THEN statements of the claimed invention) is being compared in real-time as the vehicle must first pass the first traffic monitoring station(where the data is collected) before it is sent to the second traffic monitoring station.”
Examiner notes that both the present specification and the prior art transmit collected data for processing.  This does not preclude real time processing operation.
Applicant argues:  “First, Applicant disagrees with the interpretation of an event score as a "digital event identifier" as alleged in the Office Action. It is clear through the IF-THEN rules listed as limitations in the claim set and definition of event score … provides a quantitative measurement for the extent of the exhibition of predetermined characteristics …”
Examiner notes that the mention of “IF-THEN rules” indicates that software type criteria could be applied but does not limit the claims to particular criteria or quantitative measurements of determining the event score.  And prior art provides multiple embodiments where IF certain activities, properties, locations, and/or image content are detected then a certain event is indicated and certain data processing functions are performed.  See McCoy, Paragraph 51. “IF-THEN rules” are generic to image processing and general purpose processing.
Applicant argues:  “the algorithm taught by Glier provides for identification of a vehicle on a roadway as a match to a vehicle capture previously on the roadway. This algorithm is substantively different from the algorithm of the claimed invention.”
Examiner notes that (a) as noted above the claims are not limited to a particular algorithm or even data relationships on which a patentable distinction can be established, and (b) Glier teaches an example of “event scoring” in the context of observing vehicles which supplements McCoy’s broader methodology of classifying the collected image and sensor content of objects of interest.
Applicant argues:  “It would be impossible to substitute the Glier algorithm in this case while only changing the dimensions as the same data is not implemented in the Glier algorithm.”
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The claimed data classification is generic to the collected data on the objects of interest, and there is no evidence that addition or substitution of data in the comprising claims would change the nature of the method operation in an unexpected way.  See Specification, Paragraph 39. Prior art similarly indicates that various data can be used in the classification.
Applicant argues:  “Glier does not disclose "discarding excess video imagery data and excess stills data of the linked video imagery and the linked stills of the video 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that this features was cited in McCoy.
Regarding claim 4, Applicant argues:  “Lee does not teach the use of intrinsic and extrinsic sensors on the camera or reference marks when accounting for lens distortion as recited in the amended claim. Lee does disclose using intrinsic and extrinsic sensors or reference marks to determine the parameters in which to account for.”
Examiner notes that Lee teaches “removing lens distortion of the received video data using the intrinsic parameters of the camera” which is substantively identical in method and results to the claimed feature.  Lee, Paragraphs 12 and 17.	
Claim Construction
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  The clause is given weight when it provides "meaning and purpose” to the claimed invention but not when “it simply 
Where Applicant recites optional claim language, such as optional claim language following the term(s) “wherein …, for …, used for …, configured to …, use of …, for example …, being …, capable of … ,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim. 
Claim scope is not limited by claim language directed to content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing language directed to video content or preferred scenery to recite limitations corresponding to the subject matter of the claim, i.e. particular steps in configuring the camera to capture the requisite imagery.
Alice Corporation Pty. Ltd. v. CLS Bank International, el al, 134 S. Ct. 2347, 573 (2014); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (A mental process rejection under 35 U.S.C. 101, for claiming a process of analyzing data generated by mass spectrographic analysis of a gas by selecting the data to be analyzed and by subjecting the data to a mathematical manipulation.)
In accordance with the 35 U.S.C. §101 and §112(b) a claimed process must particularly point out steps that transform particular inputs to particular different outputs.  However, where the claim merely recites providing, determining, receiving inputs, using inputs, generating outputs, or generating outputs based on inputs, such recitations exclude limitations to a particular process, they are intended uses or intended results.  In an exception where, a limitation can be defined as a step readily-recognized in the art, it does not impose a meaningful limitation on the claim scope, and it does not provide novelty over prior art.  See MPEP 2106.01; Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347, 573 U.S., 189 L. Ed. 2d 296 (2014) (finding non-patentable subject matter when applying abstract idea to what is well known in the field); and KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007) (finding obviousness in substituting elements known in the field). 
This paragraph resolves the level of ordinary skill in the pertinent art.  Present claims are in the field of video processing and computer vision, and they reference the following without elaborating on the underlying structures or methodology: “based on the imagery data, determining vehicle dynamics including real-world positions, real-
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Examiner suggests reviewing the claims to ensure that they include clear limitations directed to features that Applicant regard to be inventive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 10-15, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150116501 to McCoy (“McCoy”) in view of US 20030095186 to Aman (“Aman”) and further in view of US 20020054210 to Glier (“Glier”).
Regarding Claim 1:  “A method for automatically tracking and analyzing imagery data of at least one vehicle on a racetrack comprising:
providing a plurality of video cameras positioned around the [racetrack] with a combined field of view of a whole of the racetrack, wherein the plurality of video cameras are unmanned and are fixed with stationary fields of view;  (“In an embodiment, the cameras 104 may be fixed. … the cameras 104 may be installed at various locations surrounding a playground. … soccer field … ”  McCoy, Paragraphs 13-16, 20, 97.  
While McCoy does not explicitly teach use of the system on a racetrack field, however McCoy teaches the substantively identical systems and methods for substantively identical use (automated optical object tracking) on a playground and a soccer field as well as security applications with particular fields to be tracked.  See additional treatment over Glier below.
Similarly, although McCoy does not explicitly discuss this, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have “a combined field of view of a whole” of the tracked field or security location, in order to “automatically capture images of the tracked first object” which may be anywhere within the whole of the tracked field or security location.  See McCoy, Paragraph 20.  
Cumulatively, Aman teaches a substantively similar embodiment in the context of multi-camera imaging and object tracking during sporting events:  “All of the cameras that are used to view the marker and therefore object movement are pre-placed in fixed strategic locations designed to keep the entire tracking volume in view of two or more cameras” Aman, Paragraph 13.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of MCCoy to have “a combined field of view of a whole” of the tracked field or security location as 
providing a video event management system including a processor, a memory, and a database, (“one or more processors, such as a processor 202, a memory 204” McCoy, Paragraphs 39-43 including networked computers as in Figs. 1-4.  Also, “The processor 202 may store the data received from the cameras 104 and the sensors 106 in the memory 204,” embodying a database.  McCoy, Paragraph 47.  
Also note embodiments of the database in Aman, original Claims 1-10:  “a database representative of each object's locations.”  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of McCoy to store or retrieve object data from a database as taught in Aman, in order to organize the related data stored in memory.)
the video event management system performing the steps of … receiving video imagery from the plurality of video cameras … and storing the video imagery and stills of the video imagery;  (“The processor 202 may store the data received from the cameras 104 and the sensors 106 in the memory 204.”  McCoy, Paragraph 47.)
obtaining telemetry data of the at least one vehicle including comparative telemetry;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, telemetry data may be exemplified by the location / tracking of the object, and comparative telemetry 
detecting imagery data of the at least one vehicle; and … based on the imagery data, determining vehicle dynamics including real-world positions, real-world velocities, camera image positions, and camera image velocities of both the at least one vehicle and at least one other object, wherein the at least one other object is at least one person, at least one other vehicle, or at least one group of vehicles;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the detected “at least one vehicle” is an example of a tracked object on the field, and the system for tracking objects in a video is substantively identical whether the object is a “vehicle” or it is “other object.”  Prior art teaches this:  “The objects 102 may correspond to any living and/or non-living thing that may be tracked. The objects 102 may correspond to people, animals, articles (such as a ball used in a sport event), an item of inventory, a vehicle, and/or a physical location. … to simultaneously track two or more objects”  McCoy, Paragraphs 17, 34.)
deriving an event score for the at least one vehicle through application of IF-THEN knowledge rules to the imagery data and the telemetry data of the at least one vehicle, … and wherein the application of the IF-THEN knowledge rules includes adding a numerical value to the event score upon a determination … (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, an event score can be a digital number or identifier for one of (or a combination of) the listed events based on images and object locations; for example each added number can be a binary bit for representing the presence or absence of an activity.  McCoy teaches such embodiments:  “For example, based on received GPS signals [telemetry], the processor 202 may determine whether a tracked person is moving up or down a staircase. The processor 202 may store the determined current location [telemetry], activities performed [i.e. a particular motion], and/or the direction and/or the distance of the first object 102a relative to the cameras 104 in the memory 204.”  McCoy, Paragraph 51.  Applicant may wish to elaborate on the particular algorithms for “deriving an event score.”  See additional embodiments below.)
generating at least one subframe within a full frame of a video camera encompassing the at least one vehicle if the event score of the at least one vehicle is greater than a threshold event score;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element embodies a process where a camera [frame] is selected based on a scored criteria indicating a presence of an object in the field of view and then cropping the field of view to the portion that contains the object.  McCoy teaches this embodiment:  “the processor 202 may select the first camera object 102a lies in the field of view of the first camera 104a. … two or more cameras may satisfy the pre-determined criteria …”  McCoy, Paragraphs 56-57.  McCoy further processes the image to “crop a portion of a high resolution signal that includes an object to be tracked.”  McCoy, Paragraph 85.)  
determining an imminent vehicle entry into a field of view of one of the plurality of video cameras and based on the telemetry data and the vehicle dynamics (Note the embodiment:  “when the location of the first object 102a changes, the first object 102a may move out of the field of view of the selected first camera 104a. In such a case, the processor 202 may select the second camera 104b. The processor 202 may track the first object 102a using the second camera 104b. In an embodiment, the processor 202 may select the second camera 104b based on the metadata associated with the first object 102a. [metadata indicating entry into field of view of the second camera and the object location] … when the location of the first object 102a changes … the processor 202 may be operable to coordinate between multiple cameras of the multicamera system 100.”  McCoy, Paragraphs 59-63.)
determining a direction and a point of entry of the at least one vehicle into the field of view of the one of the plurality of video cameras;  (Under the broadest reasonable interpretation consistent with the instant specification and ordinary skill in the art, this element may assign a [cropped] part of an image based on the location of an object in the image.  Prior art teaches that “The controlling device may crop [sub-frame] an image captured by 
generating at least one second subframe based on the imminent vehicle entry;  (“The processor 202 may track the first object 102a using the second camera 104b.”  McCoy, Paragraphs 59-63.)
wherein the at least one subframe and the at least one second subframe contain metadata indicating subframe metadata and vehicle metadata, including the event score, the vehicle dynamics, a subframe resolution, and subframe coordinates,   (“The memory 204 may further be operable to store data associated with the objects 102 to be tracked. Examples of such data associated with the objects 102 may include, but are not limited to, metadata associated with the objects 102, locations of the objects 102, preference associated with the objects 102, and/or any other information associated with the objects 102. … The memory 204 may further store one or more images and/or video content captured by the cameras 104,” where the images have an encoded resolution, “The processor 202 may store the data received from the cameras 104 and the sensors 106 in the memory 204,” which include camera and thus subfame location /  coordinates.  McCoy, Paragraphs 41-42.  See additional treatment of camera resolution and output image resolution in Paragraphs 84-85.
Cumulatively note that where McCoy does not exhaustively list all metadata content that can be stored, McCoy does indicate that metadata storage is generally applicable to all related data that is available from the camera, the 
wherein the subframe coordinates are constructed around the camera image positions of both the at least one vehicle and the at least one other object; (See embodiments directed to “locations of the objects 102” in McCoy, Paragraph 42.  Also note an embodiment “to determine a direction and a distance of the first object l02a relative to the cameras 104. In an embodiment, the processor 202 may determine the direction and the distance of the first object 102a relative to the cameras 104 based on a triangulation method,”  in McCoy, Paragraph 51.)
adjusting the subframe coordinates based on the vehicle dynamics;  (“to determine a direction and a distance of the first object l02a [vehicle dynamics] relative to the cameras 104. In an embodiment, the processor 202 may determine the direction and the distance of the first object 102a relative to the cameras 104 based on a triangulation method,”  in McCoy, Paragraph 51.)
linking the at least one subframe to the video imagery and the stills of the video imagery;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the linking can be embodied in storing the determined metadata, and selected camera images/video in memory.  Prior art teaches this embodiment:  “The memory 204 may further store one or 
discarding excess video imagery data and excess stills data of the linked video imagery and the linked stills of the video imagery based on the event score; … and storing video imagery data and stills data for a specific subframe based on the event score.”  (“The controlling device may crop [store a subframe and discard unwanted data in] an image captured by the selected first set of cameras based on a relative position of the plurality of objects with the image [event identification]. … crop an image and/or video signal …”  McCoy, Paragraphs 14-15 and 84-85.  Also note the embodiment in “The memory 204 may further store one or more images and/or video content captured by the cameras 104” thus discarding images and video data not stored.  McCoy, Paragraph 43. )
McCoy and Aman do not teach that a digital event identifier can be a score comprising a sum of values (weights) assigned to detection of desired or [deriving an event score for the at least one vehicle through application of IF-THEN knowledge rules to the imagery data  and the telemetry data of the at least one vehicle,] … wherein application of the IF-THEN knowledge rules includes comparing one or more first status attributes and one or more first physical state parameters of the at least one vehicle to one or more second status attributes and one or more second physical state parameters of a second group of one or more objects of potential interest [on the racetrack in real-time], … wherein the second group of one or more objects of potential interest includes at least one second vehicle, … wherein the physical state parameters comprise speed, [engine temperature, and the comparative telemetry,]  … and [wherein the application of the IF-THEN knowledge rules includes adding a numerical value to the event score] upon a determination that the at least one vehicle is among five leading vehicles in a race, adding a numerical value to the event score upon a determination that the at least one vehicle is among five last vehicles in the race, adding a numerical value to the event score upon a determination that the at least one vehicle is passing another vehicle, adding a numerical value to the event score upon a determination that the at least one vehicle has undergone a collision, and/or detracting a numerical value from the event score upon a determination that the at least one vehicle has fallen from first place to last place in the race; … [and discarding excess video imagery data and excess stills data of the linked video imagery and the linked stills of the video imagery based on the event score; … wherein the storing the video imagery and the stills of the video imagery further comprises storing video imagery data and stills data for a specific subframe based on the event score]”  Note the rejection of the bracketed features above.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the combination of these elements is directed to saving a portion of a video in which a combination/sum of detected features indicates presence/match of objects of interest, such as two cars in a particular combination, and not saving the portion of the video if a presence/match is not determined.
Glier teaches the above claim feature in the context of identifying objects or events in a video and in the context of evaluating videos of moving vehicles:  “information that represents vehicles passing the second traffic monitoring station is calculated by gathering snippets of vehicles and calculating signatures [i.e. individual feature match scores for adding and comparing], a lane indicator, speed and vehicle type … The signatures may be accorded greater weight in the comparison [indicating a weighted sum of the individual scores] … If the score does not exceed the threshold, the "match" is disregarded as depicted by step 156. If the score exceeds the threshold, the match is saved”   Glier, Paragraph 59.  Also note that negative weights in the prior art correspond to the detracting option of the claim.  
Although Glier does not list all the signatures it desires to detect in a video and does not list all the signatures that Applicant desires to detect, it is understood to one of ordinary skill in the art that the claims apply the substituting video content that Applicant sees as desirable.  Thus the methodology itself is an obvious application of Glier.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).  Specification supports this finding by indicating that “other such parameters” or objects can be added or substituted in the claimed determination, in Paragraph 39.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of McCoy and Aman to score, weigh, and sum up desired and undesired video signatures as taught in Glier, in order to identify if the depicted object or event in the video is the content that should be saved or discarded.  Glier, Paragraph 59.  	
McCoy, Aman and Glier do not teach measuring and relaying data on “engine temperature.” However, McCoy teaches measuring and relaying data using sensors in the object to be tracked.  McCoy, Paragraph 24.  Engine temperature is a well-known example of such data when the object to be tracked is an internal combustion vehicle.  And since the claimed classification method is generic to all incoming data, there is no evidence that addition or substitution of sensory data would yield unexpected results in the way the method is executed.  For this reason the engine temperature is an obvious example or substitute of sensory data within the scope of the prior art methodology.
McCoy and Aman do not explicitly teach to track objects of potential interest and their properties: “on the racetrack in real-time.”  However, they do describe substantively identical tracking systems for use in other sports fields 
Glier is further evidence of this obviousness, because an application in a substantively similar field of use:  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a racetrack is essentially a roadway.  Giler is directed to tracking vehicles moving through sections of a roadway.  See Glier, Paragraphs 7-9.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of McCoy and Aman to track vehicles on a roadway such as a roadtrack as taught in Glier, in field applications where the object of interest is a road vehicle.  Glier, Paragraph 7.  
Regarding Claim 2:  “The method of claim 1, wherein the detecting the imagery data of the at least one vehicle further comprises using sound detection, magnetic object detection, near field electromagnetic detection, or image outline detection.”  (“Examples of the sensors 106 may include, but are not limited to, audio sensors, such as microphones and ultrasonic sensors, position sensors, Radio Frequency Identification (RFID) sensors, and Infra-Red (IR) sensors. Examples of the sensors 106 may further include Bluetooth sensors, Global Positioning System (GPS) sensors, Ultra-Violet (UV) sensors, sensors operable to detect cellular network signals, and/or any sensor operable to determine a location of an object.”  McCoy, Paragraphs 23-24.  Also note obviousness of substitution above.)
Regarding Claim 5:  “The method of claim 1, further comprising
 deriving the event score based on pre-set rules that define an add, subtract, multiply, or divide operation for the event score of a determined object, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “pre-set rules” refers generically to software executed on a computer, i.e. using general purpose computer functions “add, subtract, multiply, or divide.”  Prior art teaches this:  “a machine code and/or a computer program having at least one code section executable by a machine and/or a computer, thereby causing the machine and/or computer to perform the steps …”  McCoy, Paragraph 129.)
wherein the pre-set rules include weighted operations for each of the vehicle position, the vehicle operation status, the vehicle driver identity, and the events.”  (Note examples of weighing substantively similar characteristics in Glier:  “The score indicates the probability of the object being a vehicle, including the type of vehicle, e.g., passenger automobile, van, truck. … Physical characteristics relating to object motion, such as velocity, acceleration, direction of travel and distance between objects, are calculated in step 62. The calculations are based on changes in position of a plurality of quanta from frame to frame. In particular, vehicle velocity may be calculated …”  Glier, Paragraphs 46-47, 59 and statement of motivation in Claim 1.  Cumulatively, Aman teaches:  “creating a mathematical model of human movement necessarily dictates … identification and weighted averaging of player surfaces”  Aman, Paragraph 101 and statements of motivation in Claim 1.  Note treatment of obviousness of searching for desired characteristics/content in a video in Claim 1.  Therefore it is 
Regarding Claim 7:  “The method of claim 1, further comprising constructing the subframe coordinates with the camera image positions of the at least one vehicle centered within the subframe coordinates.”  (Note that prior art accomplishes this by:  “crop an image captured by the selected first set of cameras based on a position of the one or more objects 102 in the image.”  McCoy, Paragraphs 128, 84-85.
Regarding Claim 8:  “The method of claim 1, wherein the adjusting the subframe coordinates further comprises setting a tracking velocity for the subframe coordinates to match a velocity and a direction of the at least one vehicle based on the camera image positions and the camera image velocities of the at least one vehicle.”  (“Examples of the one or more parameters may include, but are not limited to, position, zoom, tilt, and/or pan of a camera. For example, when the first object l02a moves out of the field of view of the selected first camera 104a, the processor 202 may adjust the pan, zoom, and/or tilt of the selected first camera 104a such that the first object 102a may remain in the field of view of the selected first camera 104a.”  McCoy, Paragraph 58.)
Claim 10, “A system for automatically tracking and analyzing imagery data of at least one vehicle on a racetrack
Regarding Claim 11:  “The system of claim 10, wherein the plurality of video cameras are constructed with 16K capture resolutions.”  (“For example, the cameras 104 may be SLR cameras with 20 or more megapixels,” which comprises 16k capture resolutions within its scope.  Where necessary note that substitution of one camera resolution for another is obvious, because the substitutes are known in the art, and the substitution yields predictable results in that the claim require image capture in processing which is neutral to the image resolution, such that the operation of the claimed system does not depend on any particular resolution.  “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).)
Regarding Claim 12:  “The system of claim 10, wherein the memory of the video event management system further comprises temporary storage buffers, wherein the video event management system is operable to store the video imagery and the stills of the video imagery in the temporary storage buffers until the video imagery and the stills are analyzed for the imagery data of the at least one vehicle.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (a) storage buffers are not discrete components but rather locations in memory where data is stored, and (b) it is a fundamental principle of data processing that input data is only stored in memory if it is required for processing or further use, because memory is a limited resource and old data is constantly overwritten with newer data.  Prior art teaches:  “In an embodiment, a 
Regarding Claim 13:  “The system of claim 10, wherein the event score directly correlates to a distance between the at least one vehicle and the at least one other object.”  (“The controlling device may control one or more parameters [such as an event score] of the selected first set of cameras based on a distance between the plurality of objects to be tracked.”  McCoy, Paragraph 4.  
Regarding Claim 14:  “The system of claim 10, wherein the metadata further includes an identification number for the at least one vehicle.”  (“The metadata identifies the plurality of objects … to receive metadata identifying an object, such as the first object …”  McCoy, Paragraph 12.  Also note that in the context of computer processing, all identifiers are essentially numeric, or at least it would have been obvious to use an alpha-numeric or numeric digital identifiers in a computer application.  See alphanumeric and numeric object identifiers in McCoy Figs. 3-4.
Regarding Claim 15:  “The system of claim 10, wherein the metadata further includes 
an event type and (“For example, the objects 102 may be people visiting a museum [an event] … may determine whether a tracked person is moving up or down a staircase.”  See McCoy, Paragraphs 17, 51.)
a start time and a stop time for the imagery data corresponding to the at least one subframe.”  (“a unique identifier associated with a object to be tracked, … information associated with one or more tracked objects in the 
Claim 17, “A method for automatically tracking and analyzing imagery data of at least one vehicle on a racetrack,” is rejected for reasons stated for Claims 1 and 11.
Regarding Claim 18:  “The method of claim 17, wherein the discarding the excess video imagery data and excess stills data further comprises discarding the linked video imagery and the linked stills of the video imagery that is external to of the coordinates of the at least one subframe.”  (“The controlling device may crop [discard imagery data in] an image captured by the selected first set of cameras based on a relative position of the plurality of objects with the image [metadata]. … crop an image and/or video signal …”  McCoy, Paragraphs 14-15 and 84-85.  Also note the embodiment in “The memory 204 may further store one or more images and/or video content captured by the cameras 104” thus discarding images and video data not stored.  McCoy, Paragraph 43.)
Regarding Claim 19:  “The method of claim 17, further comprising deriving the event score based on a comparison of the vehicle dynamics and determined trends in historical vehicle dynamics.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim can be embodied 
Regarding Claim 20:  “The method of claim 17, wherein the deriving the event score for the at least one vehicle further comprises comparing social status attributes and physical state parameters of the at least one vehicle to the at least one other object and updating the event score based on the comparison.”  (Note that it is not clear what comprises a social status of a vehicle or a comparison of a social status which is not defined to be a numeric quantity, however, under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim may be directed to detecting whether one identified object (such as a vehicle identified by a “social status”) is in proximity or in another physical relation to another identified object.  Prior art teaches examples of this as:  “determine whether a tracked person is moving up or down a staircase” identifying two objects and comparing their physical relation.  McCoy, Paragraph 51.  Also note “the processor 202 may select a portion of a high resolution signal to crop based on relative positions of one or more tracked [identified] objects within the high resolution signal.”  McCoy, Paragraph 85.)
Regarding Claim 21:  “The method of claim 17, wherein the numerical value added to the event score upon the determination that the current speed of the at least one vehicle is greater than average course speed by 5% or more is 20, wherein the numerical value added to the event score upon the determination that the at least one vehicle is among the leading five vehicles in the race is 5, wherein the numerical value added to the event score upon the determination that the at least one vehicle is among the last five vehicles in the race is 2, wherein the numerical value added to the event score upon the determination that the at least one vehicle is passing another vehicle is 5, wherein the numerical value added to the event score upon the determination that the at least one vehicle has undergone the collision is 30, and wherein the numerical value detracted from the event score upon the determination that the at least one vehicle has fallen from first place to last place in the race is 500.”  (Examiner notes that this claim provides example weights for the method in Claims 1 and 17 that indicate subjective importance of events/signatures to the Applicant but do not modify the methodology itself (predictable results), as noted in Glier Paragraph 59:  “The signatures may be accorded greater weight in the comparison than the lane indicator and vehicle type …”   
Under examination, changes to the dimensions of prior art are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc.
Regarding Claim 22:  “The method of claim 1, wherein discarding excess video imagery data and excess stills data of the linked video imagery and the linked stills of the video imagery based on the event score includes comparing the event score associated with the at least one first subframe to the event score associated with the at least one second subframe and discarding video imagery data associated with a subframe associated with a lower event score, wherein the subframe is selected from the at least one first subframe and the at least one second subframe.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the discarding of a subrame is directed to clipping images to portions/subframes that contain the desired object of interest and discarding the rest.  McCoy teaches this:  “the processor 202 may crop the high resolution signal based on a position of an object to be tracked in the high resolution signal.”  McCoy, Paragraph 85.)
Regarding Claim 23: “The method of claim 1, further comprising merging the at least one subframe and the at least one second subframe into a single floating subframe upon determining a presence of multiple objects of interest in the at least one subframe and the at least one second subframe.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the video can be cropped to contain multiple objects.  McCoy teaches this embodiment:  “the processor 202 may select a portion of a high resolution signal to crop based on relative positions of one or more tracked objects within the high resolution signal.”  McCoy, Paragraph 85.)
Regarding Claim 24:  “The method of claim 1, wherein the telemetry data also includes sensed vehicle dynamics and sensed vehicle positions.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, vehicle dynamics include positions and velocities in real world or in the camera image.  See Specification, Paragraph 15. Prior art teaches such embodiments:  “set of cameras from the plurality of cameras for tracking one or more objects of the plurality of objects … A location of the plurality of objects [vehicle positions] relative to the plurality of cameras may be determined based on the received one or more signals.”  McCoy, Paragraph 13.  Also note vehicle dynamics “such as velocity, acceleration and direction of travel … position” in Glier, Paragraph 9 and statement of motivation in Claim 1.)

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy, Aman, in view of US 20080284790 to Protola (“Protola”) and further in view of US 20030185434 to Lee (“Lee”).
Regarding Claim 4:  “The method of claim 1, 
wherein the determining the real-world positions, the real-world velocities, the camera image positions, and the camera image velocities relative to a pointed-to scene further comprises converting three-dimensional (3D) world coordinates to 3D camera image undistorted screen coordinates, converting the 3D camera image coordinates to two-dimensional (2D) camera undistorted screen image coordinates, and converting the 2D camera image coordinates to 2D distorted screen coordinates, and wherein the 2D distorted screen coordinates have been converted from the 2D camera image undistorted screen coordinates.”  (Note that the claim does not define any particular steps embodied by the conversion.   Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim applies a transformation (1) to convert a camera image from one camera perspective into another camera perspective, and (2) to compensate the image for perspective distortion.
Note that McCoy teaches transformation (1) in Paragraphs 71-85 and 88 in using various sensory to determine object location in the world, relative to the cameras and within particular locations in the fields of view of each cameras, in particular to “apply three-dimensional (3D) processing to the output of the non-visible cameras [2D] to determine the locations and distances [real-world] of an object to be tracked” which read on embodiments and intended use in this claim.
Cumulatively, McCoy and Aman, do not explicitly teach an embodiment for transforming coordinates from one coordinate system to another, such as by using a matrix transformation.  See examples in Specification, Equations 11-14.  However the concept of using a matrix as a means of linear transformation from one coordinate system to another (or general linear mapping one data set to another) is a fundamental linear algebra concept well established in the art of optical object tracking.
In addition, Protola teaches the above embodiment in the context of tracking objects in a recorded video or in multiple sources of recorded video:  “forming a coordinate transformation matrix representing a transformation from a coordinate frame associated with a position of the predetermined number of dots 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement McCoy and Aman to a matrix to transform the object location between desired coordiante systems as taught in Protola, in order to identify objects in video footage.  Protola, Paragraphs 5-7.  
McCoy, Aman, and Protola do not teach that the distortion transformation is performed “in order to account for camera or lens distortion” Note that there is nothing different about the transformation operation applied to the image which is exemplified as a matrix multiplication in Specification Equations 11-14 and Protola above, only the purpose of the additional transformation is different.
Lee teaches the above feature in the context of tracking objects in video and transforming camera perspectives:  “removing lens distortion of the received 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement McCoy, Aman, and Lee to account for camera lens distortion as taught in Lee, in order to “output[ting] an image corresponding to the field of view of a user”.  Lee, Paragraph 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020054210 to Glier as cited in the application 14677759 to which the present applications claims priority.
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483